Case 1:19-cv-00632-TSE-JFA Document 38 Filed 08/08/19 Page 1 of 3 PageID# 405



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

SVETLANA LOKHOVA,                                  )
                                                   )
                       Plaintiff,                  )
                                                   )
v.                                                 )   Case No.: 1:19-cv-000632-TSE-JFA
                                                   )
STEFAN A. HALPER,                                  )
DOW JONES & COMPANY, INC.,                         )
THE NEW YORK TIMES COMPANY,                        )
WP COMPANY, LLC,                                   )
and NBCUNIVERSAL MEDIA, LLC,                       )
                                                   )
                       Defendants.                 )
                                                   )


                     DEFENDANT NBCUNIVERSAL MEDIA, LLC’S
                    MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       Defendant NBCUniversal Media, LLC (“NBCUniversal”), by and through undersigned

counsel, hereby moves to dismiss the Complaint filed by Plaintiff Svetlana Lokhova (“Plaintiff”)

Complaint pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon which relief can

be granted. Plaintiff’s defamation claims against NBCUniveral are, in large part, barred by the

relevant statute of limitations, and, to the extent Plaintiff’s claims are not time-barred, they

should be dismissed for failure to state a claim because NBCUniversal cannot be held liable for

the personal tweets of Malcolm Nance, an independent contractor of NBCUniversal, and because

the tweets are not of and concerning Plaintiff and/or constitute non-actionable opinion.

Furthermore, the Complaint fails to plead sufficient facts to show that the relevant tweets were

published with knowledge of falsity or recklessness as to truth, so NBCUniversal is immune

from civil liability for Plaintiff’s defamation and tortious interference claims pursuant to Section

8.01-223.2(A) of the Virginia Code. Plaintiff also fails to adequately plead facts to plausibly
Case 1:19-cv-00632-TSE-JFA Document 38 Filed 08/08/19 Page 2 of 3 PageID# 406



establish either her tortious interference or her conspiracy claims. Accordingly, NBCUniversal

respectfully requests that the Court dismiss the Complaint against it for failure to state a claim,

and award NBCUniversal its reasonable attorneys’ fees and costs under Section 8.01-223.2(B) of

the Virginia Code. The grounds for NBCUniversal’s Motion are more fully set forth in the

Memorandum of Law filed contemporaneously with this Motion, which is in turn supported by

the concurrently filed Declaration of Patrick J. Curran Jr., and the exhibits thereto.

                           MEET AND CONFER CERTIFICATION

       Pursuant to Local Civil Rule 7(E), undersigned counsel hereby certifies that counsel

Laura Handman met and conferred telephonically with counsel for Plaintiff Svetlana Lokhova

telephonically prior to the filing of this Motion. Counsel for Plaintiff advised that he was

unwilling to withdraw the Complaint or any of Plaintiff’s claims.

DATED:         August 8, 2019.               Respectfully submitted,

                                             /s/ Patrick J. Curran Jr.
                                             Patrick J. Curran Jr. (VA Bar No. 86144)
                                             Laura Handman (admitted pro hac vice)
                                             DAVIS WRIGHT TREMAINE LLP
                                             1919 Pennsylvania Avenue, N.W., Suite 800
                                             Washington, DC 20006
                                             Ph: 202-973-4200; Fax: 202-973-4499
                                             patcurran@dwt.com
                                             laurahandman@dwt.com

                                             Andrew D. Jacobs (admitted pro hac vice)
                                             NBCUNIVERSAL MEDIA, LLC
                                             30 Rockefeller Plaza, Room 620-539
                                             New York, NY 10112
                                             Ph: 212-413-5384; Fax: 212-887-5976
                                             andrew.jacobs@nbcuni.com

                                             Counsel for Defendant NBCUniversal Media, LLC
Case 1:19-cv-00632-TSE-JFA Document 38 Filed 08/08/19 Page 3 of 3 PageID# 407



                                CERTIFICATE OF SERVICE

       I, Patrick J. Curran Jr., certify that on August 8, 2019, I caused a copy of the foregoing to

be served upon all parties via this Court’s CM/ECF system.

                                            /s/ Patrick J. Curran Jr.
                                            Patrick J. Curran Jr.
